PER CURIAM:*
Marco Antonio Solis-Ramirez (Solis-Ramirez) appeals his conviction and sentence *646for being found in the United States after previous deportation, a violation of 8 U.S.C. § 1326(a) and (b). He argues that the “felony” and “aggravated felony” provisions of § 1326(b)(1) and (2) are unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Sohs-Ramirez raises an issue that he concedes is foreclosed, but he seeks to preserve it for further review.
This argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). We must follow the precedent in Almendarez-Torres “unless and until the Supreme Court itself determines to overrule it.” United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.2000) (internal quotation and citation omitted).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *646published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.